ACCEPTED
                                                                                                              03-15-00653-CV
                                                                                                                      7756408
                                                                                                   THIRD COURT OF APPEALS
                                                                                                              AUSTIN, TEXAS
                                                                                                        11/10/2015 9:14:43 AM
                                                                                                            JEFFREY D. KYLE
                                                                                                                       CLERK




                                       CAUSE NO. 29,504                         RECEIVED IN
                                                                          3rd COURT OF APPEALS
JERRY HAYWOOD, LILLIE PIPER,                           §                       AUSTIN,
                                                            IN THE DISTRICT COURT    OFTEXAS
GENEVA McMARION, HULISHER                              §                  11/10/2015 9:14:43 AM
HAYWOOD, JAMES HAYWOOD,                                §                      JEFFREY D. KYLE
DOROTHY HAYWOOD-DOCKERY,                               §                           Clerk
INDIVIDUALLY AND AS                                    §
REPRESENTATIVES OF THE                                 §
ESTATE OF MARGARET                                     §
HAYWOOD, DECEASED                                      §    BASTROP COUNTY, TEXAS
                                                       §
VS.                                                    §
                                                       §
REGENCY NURSING CENTER                                 §
PARTNERS OF BASTROP, LTD.                              §
d/b/a BASTROP LOST PINES                               §
NURSING AND REHABILITATION                             §
CENTER                                                 §    2JST JUDICIAL DISTRICT


               DEFEND AT'S MOTION TO ENTER SUPERSEDEAS BOND

       Whereas. on July 29, 2015, the District Court signed a Final Judgment awarding

Plaintiffs damages and other relief against Defendant; and whereas Defendant on October 13.

2015 tiled its Notice of Appeal advising this District Clerk and Court that it intends to appeal

the Final .Judgment and to supersede it during appeal;

       Therefore, Defendant. as principal. and Liberty Mutual Insurance Company. a

corporation. as surety (on the entire amount herein), acknowledge themselves bound to pay

Plaintills in the amount of Two Hundred Fifty Thousand and 00/100 Dollars ($250.000.00) if

either of the following conditions is met as to Defendant: (a) the Defendant does not perfect an

appeal or the appeal it perfects is dismissed, and the Defendant does not perform the Final

Judgment; or (b) the Defendant does not perform the Final Judgment, as affirmed or modified.

if when it is made final on appeal but in no event shall the liability of the surety exceed the

penal sum of this bond . (See attached Exhibit ·'A")

       Wherefore premises considered, Defendant respectfully requests that the District Clerk
                                                                                                           c'-'£RK
                                                                                                   c.,"-
                                                                                              ~FP'"D-r~
                                                                                              ~
                                                                                             ;o
                                                                                              6v       ~

                                                                                                  ~    . . . =~· _,
Certify her Approval of this bond and present to the District Judge for his approvaL and '"'_... "___
                                                                                                           ..
and all further relieve that this Defendant may show itself entitled to either at law or at equity.

                                               Respectfully submitted,




                                                      1
                                               Paul J. Swacina 7
                                               State Bar No . 19542700
                                               Tyler Granger
                                               State Bar No. 24072949
                                               Law Office of Paul J. Swacina, LLC
                                               One O' Connor Plaza
                                               101 West Goodwin, Suite 600
                                               Victoria, Texas 77901
                                               (36 I )580-2400
                                               (36 I )580-2402 Fax
                                               pswacina@regencyhealthcare.com
                                               tgranger@regency health care.com

                                       ATTORNEYS FOR REGENCY NURSING
                                       CENTER PARTNERS OF BASTROP, Ltd. d/b/a
                                       BASTROP LOST PINES NURSING AND
                                       REHABILITATION CENTER


                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document has been either
 transmitted by electronic service, facsimile, or sent via US Mail, Certified Mail, Return
 Receipt Requested, on this the 3u"t!:-day of October, 2015, to the following:

       VIA FACSIMILLE (512) 481-0130
       Jack Modesett, III
       Modesett Williams, PLLC
       515 Congress Avenue, Suite 1650
       Austin, TX 78701


                                               Paul J. S'wacina '
CLERK'S CERTIFICATE OF APPROVAL OF SUPERSEDEAS BOND


                · At(     }l : i!EII'l()f"t?..
Approved this   :J   day of0e!6bCT, 2015:

                          BASTROP COUNTY DISTRICT CLERK